ORDER

PER CURIAM.
Anthony Nenninger appeals from a decision of the City of St. Louis Circuit Court which modified the child support order previously entered between himself and Pamela A. Kloeckner and denied his motion for civil contempt. We affirm. Respondent’s motion to dismiss and for damages for frivolous appeal is denied.
An extended opinion would serve no prece-dential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).